DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 72-91 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 78 and 79 are objected to because of the following informalities: 
Claims 78 and 79 recite the limitation “the additive catalyst”. Since the limitation “the additive catalyst” is recited in claim 76, not in claim 72, it is respectfully suggested to amend the claims 78 and 79 depend on claim 76.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 72-75 and 80-91 are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 8,057,666 B2, hereinafter “Allan”).
In regard to claim 72, Allan discloses a supercritical fluid depolymerization apparatus and process for converting biomass and/or waste plastic materials into liquid and gaseous chemical (Abstract), wherein process comprises (please refer to Fig. 5 and Fig. 6 and the corresponding process scheme presented in col. 10, lines 9-57):
(i) The waste plastic materials comprise polyethylene (PE), polypropylene (PP) and polystyrene (PS) (col. 7, lines 3-29). Allan discloses the biomass comprises wood wastes and residues (i.e., a lingocellulosic biomass) (col. 6, lines 1-6), consequently, since Allan discloses the process is for converting biomass and/or waste plastic materials into liquid and gaseous chemical, the mixture comprising the polymeric feedstock and lingocellulosic biomass is considered obvious over. 
(ii) Mixing the waste plastic materials/biomass and water and bring the mixture at supercritical pressure of greater than 218 atm and temperature of at least 374.4 [Symbol font/0xB0]C (#503, Fig. 5; col. 6, lines 52-59).
(iii) Conducting the depolymerization of plastic material in the supercritical fluid reaction zone (#504, Fig. 5; Fig. 6).  Allan discloses a reaction time range of up to an hour (col. 6, lines 52-59) which meets a suitable time period as recited. 
(iv) Expelling reaction products into a quenching/separation zone (#505, Fig. 5) and separating reaction products, wherein the reaction products comprise organic materials and hydrocarbon (i.e., bio oils) (col. 11, lines 2-16). The expelling step taught by Allan meets the recited depressurizing stage as recited. 
The water content in the reaction mixture is about 10 wt%-90 wt% (col. 6, lines 45-49) which directs a waste plastic mass fraction of 10 wt%-90 wt%. Since the claimed mass fraction range of at least 40 wt% overlaps the mass fraction range of 10-90 wt% taught by Allan, the range recited in claim 72 is considered prima facie obvious. See MPEP 2144.05.

In regard to claims 73, 74, 88 and 89, Allan discloses mixing the waste plastic materials and water and bring the mixture at the supercritical pressure of greater than 218 atm and temperature of at least 374.4 [Symbol font/0xB0]C (#503, Fig. 5; col. 6, lines 52-59). Since the claimed temperature range and pressure range overlaps the temperature and pressure ranges taught by Allan, the temperature and pressure ranges recited in claims 73, 74 and 88 are considered prima facie obvious. See MPEP 2144.05. Allan discloses a reaction time range of up to an hour (col. 6, lines 52-59). Since the claimed reaction time range of up to an hour encompasses the reaction time range taught by Allan, the reaction time range recited in claim 89 is considered prima facie obvious. See MPEP 2144.05.

In regard to claims 75, 86 and 87, Allan discloses mixing the waste plastic materials and water and bring the mixture at the supercritical pressure of greater than 218 atm and temperature of at least 374.4 [Symbol font/0xB0]C (#503, Fig. 5; col. 6, lines 52-59). Allan discloses an embodiment of fragmented waste plastics (i.e., a grinding of plastic feedstock) that was delivered to the reaction zone (Fig. 3B and Fig. 4A). The teachings of Allan direct a mixing of grinded waste plastics with water in slurry or in emulsion state. 

In regard to claim 80, Allan discloses mixing the waste plastic materials and water and bring the mixture at the supercritical pressure of greater than 218 atm and temperature of at least 374.4 [Symbol font/0xB0]C (#503, Fig. 5; col. 6, lines 52-59).  Allan discloses aqueous fluid is heated to supercritical state and the waste plastic is transported to the superheated aqueous fluid (see diagram in Fig. 6) which is equivalent to limitation recited in claim 80 of claimed invention.

In regard to claims 81, 82 and 83, Allan discloses electrically conductive articles such as coal or graphite (i.e., 100% coal in solid state) is added to the reaction mixture (col. 9, lines 8-22).   

In regard to claim 84, Allan discloses the electrically conductive articles comprises less than 1 wt% (col. 9, lines 33-34).  Since the claimed mass range overlaps the mass range taught by Allan, the mass range recited in claim 84 is considered prima facie obvious. See MPEP 2144.05.

In regard to claim 85, Allan discloses a separation of reaction products into individual product by a separation unit (Fig. 6).

In regard to claim 90, Allan discloses the reaction mixture optionally can contain heavy petroleum oil or oil shale or a recyclable low melting metal (col. 10, lines 48-57) which encompasses the limitation of not including heavy oil or heavy oil residue as recited.

In regard to claim 91, Allan discloses the mixture is pressurized and heated by an elongated conveying and heating zone (i.e., an extruder) (col. 10, lines 8-37; Fig. 6).  

Claims 76, 77, 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Allan, as applied to claim 72 above, and further in view of Downie et al. (WO 2014/197928 A1, hereinafter “Downie”).
In regard to claims 76 and 77, Allan is silent regarding the use of a catalyst additive such as sodium hydroxide.
Downie discloses a process for generating bio-products from organic matter feedstock (Abstract), wherein the process comprises: (i) providing a mixture of an organic matter feedstock, a solvent, and a solid substrate; (ii) treating the reaction mixture in a reactor vessel at a reaction temperature and pressure suitable for conversion of all or a portion of the organic matter feedstock into a product mixture comprising the bio-product; and (iii) depressurizing and cooling the product mixture; wherein the solid substrate is solid or substantially solid at the reaction temperature and pressure and; sequesters organic and/or inorganic matter that de-solubilizes within the reaction mixture or the product mixture; and/or alters one or more flow characteristics of the reaction mixture and or the product mixture in the reactor vessel (page 2, line 23 thru page 3, line 2).  Downie discloses a catalyst additive such as, sodium hydroxide or potassium hydroxide, is assed to the reaction mixture after the reaction mixture reaches reaction temperature and pressure (page 8, lines 4-13), wherein the reaction temperature and pressure are supercritical temperature and pressure (page 11, line 31 thru page 12, line 4). 
It is noted that both the Allan and Downie references direct a conversion of biomass feedstock into bio oil under supercritical solvent (e.g., water). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Allan to provide a method of using a catalyst additive such as sodium hydroxide as taught by Downie, because the method of adding catalyst additive such as sodium hydroxide is a known, effective method in conducting a conversion of biomass feedstock into bio oil under solvent (e.g., water) supercritical temperature and pressure (Downie, page 8, lines 4-13; page 11, line 31 thru page 12, line 4). 

In regard to claims 78 and 79, Allan discloses mixing the waste plastic materials and water and bring the mixture at the supercritical pressure of greater than 218 atm and temperature of at least 374.4 [Symbol font/0xB0]C (#503, Fig. 5; col. 6, lines 52-59).  Allan discloses aqueous fluid is heated to supercritical state and the waste plastic is transported to the superheated aqueous fluid (see diagram in Fig. 6).  Consequently, in light of teachings from Allan, in view of Downie, the limtiations recited in claims 78 and 79 are considered obvious.  Since the claimed temperature range and pressure range overlaps the temperature and pressure ranges taught by Allan, in view of Downie, the temperature and pressure ranges recited in claims 78 and 79 are considered prima facie obvious. See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772